WHICHARD, Judge.
Defendants contend that the bond in question was given to secure Defendant-Obligor’s appearance in the trial court following decision by this Court on his appeal in these cases; that on 1 October 1979, when Defendant-Obligor failed to report to the Wake County Probation Office as ordered, this Court had not rendered a decision on said appeal; and that the order of forfeiture and the subsequent judgment thereon were improper and without legal authorization. We find statutory authorization for the trial court’s entries, and we thus reject defendants’ contentions.
G.S. 15A-536, in pertinent part, provides:
(a) A defendant whose guilt has been established in the superior court and is either awaiting sentence or has filed an appeal from the judgment entered may be ordered released upon conditions in accordance with the provisions of this Article.
(b) If release is ordered, the judge must impose the *546conditions set out in G.S. 15A-534(a) [one of which is the execution of an appearance bond secured, inter alia, by at least one solvent surety] which will reasonably assure the presence of the defendant when required and provide adequate protection to persons and the community. If no single condition gives the assurance, the judge may impose the condition in G.S. 15A-53U(a)(3) [which authorizes placing a defendant in the custody of a designated person or organization agreeing to supervise him] in addition to any other condition and may also, or in lieu of the condition in G.S. 15A-534(a)(3), place restrictions on the travel, associations, conduct, or place of abode of the defendant.
G.S. 15A-536(a) and (b) (1978) (emphasis supplied). The requirement of an appearance bond is one of the conditions for release authorized by G.S. 15A-534(a); thus, the trial court had authority under G.S. 15A-536(b) to mandate the bond at issue here. The placement of a defendant in the custody of a designated “person or organization agreeing to supervise him” is “the condition in G.S. 15A-534(a)(3)”; thus, the trial court had further authority under G.S. 15A-536(b) to consign Defendant-Obligor to the custody of the Wake County Probation Office. The order that Defendant-Obligor report to the Probation Office by noon each Monday was material to that agency’s capacity “to supervise him”; thus, the trial court had still further authority under G.S. 15A-536(b) to impose this requirement in furtherance of that statute’s broad purpose to “assure the presence of the defendant when required and provide adequate protection to persons and the community.”
G.S. 15A-544(b), in pertinent part, provides:
If the principal does not comply with the conditions of the bail bond, the court having jurisdiction must enter an order declaring the bail to be forfeited.
G.S. 15A-544(b) (1978) (emphasis supplied). When DefendantObligor failed to comply with the condition requiring him to report to the Probation Office, G.S. 15A-544(b) authorized the trial court to enter the order of forfeiture.
G.S. 15A-544(c), in pertinent part, provides:
*547If the principal does not appear . .. and satisfy the court that his appearance on the date set was impossible or that his failure to appear was without his fault, the court must enter judgment for the State against the principal and his sureties for the amount of the bail and the costs of the proceedings.
G.S. 15A-544(c) (1978). While the judgment contains no finding of fact that the principal (Defendant-Obligor) failed to satisfy the court that his appearance in compliance with the condition was impossible or that his failure to appear was without his fault, the record establishes that the court heard evidence and arguments of counsel before entering judgment. It is evident, therefore, that the court proceeded appropriately and made the requisite pre-judgment determination that the evidence and arguments presented failed to satisfy it that Defendant-Obligor’s failure to appear in compliance with the condition was due to impossibility or without fault on his part. When we construe the provision of G.S. 15A-544(c) set forth above in accord with what we believe to be the purpose of the post-conviction release statutes “taken as a whole,” State v. Partlow, 91 N.C. 550, 552 (1884), we hold that the trial court was authorized to enter the judgment of forfeiture upon such determination.
The judgment is therefore
Affirmed.
Judges WEBB and MARTIN (Harry C.) concur.